SNEED, Circuit Judge:
Key appeals from the district court’s judgment affirming the Secretary’s determination that he is not disabled. Our jurisdiction over the appeal rests on 28 U.S.C. § 1291 (1982). We affirm.
I.
SUMMARY OF APPLICABLE LAW
Sometimes it is useful in a disability case to restate the legal matrix within which such cases arise. This is such a. case. To qualify for disability benefits, a claimant must prove that he is unable to “engage in any substantial gainful activity” attributable to a “medically determinable physical or mental impairment which can be expected ... to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (1982); Waters v. Gardner, 452 F.2d 855, 857 (9th Cir.1971). The claimant’s disability must be “of such severity that ... considering his age, education, and work experience, [he cannot] engage in any other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).
*1548The Secretary has promulgated a regulation to guide the Administrative Law Judge (AU) in determining whether a claimant qualifies for disability benefits. See 20 C.F.R. § 404.1520 (1984). The regulation sets out a list of factors for the AU to consider during a disability inquiry. First, the AU considers whether the claimant is currently working: “If you [the claimant] are doing ... substantial gainful activity, we will find that you are not disabled.” Id. § 404.1520(b). Second, the claimant’s impairment must be severe: “If you do not have any impairment(s) which ... limits your ... ability to do basic work activities, we will find that you do not have a severe impairment and are, therefore, not disabled.” Id. § 404.1520(c). If the AU finds that an impairment is not severe, the claimant will be denied disabled status regardless of his age, education, and work experience. See id. Third, if a claimant suffers from an impairment listed in Appendix 1 of the regulation, the claimant is presumptively disabled. See id. § 404.-1520(d). When a claimant has a severe impairment that is not enumerated in Appendix 1, the AU determines whether the claimant can perform the kind of work he has done in the past: “If you can still do this kind of work, we will find you are not disabled.” Id. § 404.1520(e). Finally, if a severe impairment precludes a claimant from “doing past relevant work,” the AU will “see if you can do other work. If not, you are disabled.” Id. § 404.1520(f)(1). With the requirements of 42 U.S.C. § 423 and 20 C.F.R. § 404.1520, arrayed like the pales of a stockade in mind, we turn to their application to the instant case.
II.
FACTS AND PROCEEDINGS BELOW
Key, a fifty-five year old man, has received electrical engineering training and in previous years has worked as a draftsman, a gardener, and a warehouseman. In 1959, Key sustained a severe head injury but subsequently returned to work and engaged in substantial gainful activity until 1981. On October 14, 1981, he applied for disability benefits. Key claims that his head injury, a heart condition, a balance problem, and difficulty in walking has rendered him disabled.
At the disability hearing, Key testified that he can walk a mile, can sit for an hour, and can stand for two hours. Key also testified that he can lift 150 pounds, that he drives a car, that he performs household chores, and that he attends a prayer meeting and Bible study at his church that lasts for two hours. Key’s wife corroborated the claimant’s testimony.
Based on the medical evidence submitted at the hearing and Key’s own testimony, the AU found that, although Key suffers from post-right hemisphere trauma with mild left-hemiparesis, he retains the ability to perform basic work-related activities.1 The AU therefore determined that Key is not disabled. The Appeals Council affirmed.
Key filed a complaint for review of the Secretary’s decision in district court. The district court affirmed the Secretary’s decision. Key filed a timely appeal with this court.
III.
DISCUSSION
Key advances four arguments on appeal. First, he alleges that the AU’s categorization of his impairments as “non-severe” and therefore not disabling lacks substantial evidence. Second, Key argues that the *1549AU failed to fully and fairly develop the record at the disability hearing. Third, he asserts that this court should remand the case to the AU for consideration of new evidence. Finally, Key attacks the validity of the Secretary’s “severity” regulation and maintains that 20 C.F.R. § 404.1520(c) (1984) conflicts with 42 U.S.C. § 423(d)(2)(A) (1982). We hold that none of these contentions justifies a reversal of the judgment of the district court.
A. Substantial Evidence of a Non-Sevene Disability
Our scope of review of disability determinations is limited: “The findings of the Secretary as to any fact, if supported by substantial evidence, shall be conclusive ....” 42 U.S.C. § 405(g) (1982); Chavies v. Finck, 443 F.2d 356, 357 (9th Cir.1971); Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir.1971). Substantial evidence means such relevant evidence as a reasonable mind would accept as adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 1427, 28 L.Ed.2d 842 (1971); Vidal v. Harris, 637 F.2d 710, 712 (9th Cir.1981). Where the evidence as a whole can support either outcome, we may not substitute our judgment for the AU’s. See Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir.1982). This latter principle is particularly applicable in this case.
Here, the AU heard conflicting reports from medical experts. Dr. Sung, Dr. Jesson, and Dr. Peterson concluded that Key’s physical ailments prevented him from engaging in substantial gainful activity. The clinical findings of Dr. Mehta and Dr. Hunter, however, contradict their reports. Dr. Mehta confirmed Dr. Sung’s and Dr. Peterson’s diagnoses of Meniere’s disease, but noted that the condition had been treated with Antivert. Dr. Mehta, although offering no opinion on the appellant’s employability, indicated that Key seemed well-oriented and under no apparent distress. Dr. Hunter, moreover, con-eluded that the physical symptoms stemming from the 1959 accident did not render Key totally disabled.
The AU, after considering all the evidence regarding his physical condition, con-eluded that Key did not have a severe disability and could perform basic work-related activities. The medical evidence Panted perhaps would permit a reason-ab*e m™d make a finding of disability. U also would Permit a finding of no disabi1' ^ When there is evidence sufficient to suPPort either outcome, we must affirm the decision actually made- See Rhinehart 438 F.2d at 921.
Key argues, however, that none of the reports of the medical experts conflict with regard to the diagnosis of Meniere’s disease. Therefore, Key contends, he suffers from an impairment listed in Appendix 1, see 20 C.F.R. pt. 404, subpt. P, App. 1, § 2.00 B.2, and is presumptively disabled, See 20 C.F.R. § 404.1520(d). This does not carry the day for Key, however.2
The mere diagnosis of an impairment listed in Appendix 1 is not sufficient to sustain a finding of disability. The Listing of Impairments does describe conditions that are generally considered severe enough to prevent a person from doing any gainful activity. But the AU “will not consider your impairment to be one listed in Appendix 1 solely because it has the *1550diagnosis of a listed impairment. It must also have the findings shown in the Listing of that impairment.” Id. § 404.1525(d) (emphasis added).
Dr. Sung, Dr. Peterson, and Dr. Mehta all diagnosed Meniere’s disease. For the diagnosis of Meniere’s disease to qualify as a listed impairment, though, a number of other findings are necessary. The findings must include disturbances of balance characterized by “an hallucination of motion or loss of position sense and a sensation of dizziness____ Nausea, vomiting, ataxia and incapacitation are frequently observed.” 20 C.F.R. pt. 404, subpt. P, App. 1 § 2.00 B.2 (emphasis added). Yet Dr. Hunter, who performed a full neurological examination, found no evidence of ataxia. Meniere’s disease, when severe, is characterized by “paroxysmal attacks of vertigo, tinnitus, and fluctuating hearing loss.” 20 C.F.R. pt.. 404, subpt. P, App. 1, § 2.00 B.2. Here, however, Dr. Hunter found that “auditory acuity was normal.” Because of the lack of the required findings, the AD’s conclusion withstands Key’s attack.
Likewise, the diagnosis of mild lefthemiparesis does not establish the existence of persistent disorganization of motor function, see 20 C.F.R. pt. 404, subpt. P, App. 1, § 11.00(C), or a central nervous vascular accident, see 20 C.F.R. pt. 404, subpt. P, App. 1, § 11.04. The assessment of an impairment under section 11.00(C) “depends on the degree of interference with locomotion and/or interference with the use of fingers, hands, and arms.” 20 C.F.R. pt. 404, subpt. P, App. 1, § 11.00(C). Yet Dr. Hunter found that Key’s muscle size, strength, and tone were normal and that Key showed surprisingly good bilateral grip strength. Under section 11.04, a claimant must exhibit “ineffective speech or communication” or “significant and persistent disorganization of motor function.” 20 C.F.R. pt. 404, subpt. P, App. 1, § 11.04. But while Dr. Mehta noted that Key’s speech was mildly dysarthic and that he walked with a broad based gait, Dr. Hunter described Key as “communicative” and found no objective evidence to support the claimant’s complaints of “unsteadiness.” Given this conflict in medical evidence, the AU properly declined to consider Key’s condition as equivalent to either listed impairment.
Key also relies on the report submitted by Dr. Dorr to the Appeals Council after the AU’s decision. Dr. Dorr, a psychiatrist, diagnosed dementia, a condition which satisfies the criteria of a listed mental impairment in the Secretary’s regulations. See 20 C.F.R. pt. 404, subpt. P, App. 1, § 12.02. Dr. Hunter’s mental status examination, however, revealed that Key displayed average intellectual functioning with fully intact recent and remote memory, judgment, affect, and sensorium and no sign of emotional disturbance or delusional thinking. He concluded that Key did not suffer from dementia. Again, the AU has the power to weigh conflicting evidence and reach the conclusion that Key did not suffer from a severe mental impairment.
Key argues that the AU should have excluded Dr. Hunter’s medical report on the ground that it was biased. We disagree. Nothing in the record indicates that Dr. Hunter demonstrated any bias toward Key during the medical examinations or during the preparation of reports.
Therefore, we conclude that the AU’s finding that Key did not suffer from a severe disability is supported by substantial evidence.
B. Failure to Fully and Fairly Develop the Record
Appellant urges us to remand the case for a further hearing because the AU did not fully and fairly develop the record. Key proceeded at the administrative hearing without the assistance of counsel and now claims that the AU did not conduct the hearing in a manner designed to elicit *1551all his pertinent testimony regarding his disability.
Administrative procedures “should be understandable to the layman claimant ... and not strict in tone and operation.” Richardson v. Perales, 402 U.S. 389, 400, 01, 91 S.Ct. 1420, 1426, 1427, 28 L.Ed.2d 842 (1971). When a claimant appears at a hearing without counsel, the AU must “scrupulously and conscientiously probe into, inquire of, and explore for all the relevant facts. He must be especially diligent in ensuring that favorable as well as unfavorable facts and circumstances are elicited.” Cox v. Califano, 587 F.2d 988, 991 (9th Cir.1978). See also Vidal v. Harris, 637 F.2d 710, 713 (9th Cir.1981). Lack of counsel does not affect the validity of the hearing unless the plaintiff can demonstrate prejudice or unfairness in the administrative proceedings. Vidal, 637 F.2d at 713.
Key marshals a number of charges directed at the AU. He asserts that the AU interrupted his answers, did not explore his heart condition, failed to inquire about the effects of Meniere’s disease, and neglected to develop important vocational information to determine whether he worked in a sheltered or competitive capacity in California. The record contradicts each of these contentions. The AU did not “thwart meaningful responses,” but merely sought to clarify unclear statements by Key. The AU questioned Key about his alleged heart condition and his answers are part of the record. The AU also inquired about the frequency of Key’s dizzy spells resulting from Meniere’s disease. Finally, whether Key worked in a sheltered or competitive environment and can perform his past work is irrelevant in determining whether he now can perform basic work-related activities. See 20 C.F.R. § 404.1520 (1984).
The AU, then, did not fail to fully and fairly develop the record.
C. Consideration of New Evidence
Key urges us to remand the case to the Secretary for consideration of new evidence. This court has jurisdiction to remand matters on appeal for consideration of newly discovered evidence. See Goerg v. Schweiker, 643 F.2d 582, 584 (9th Cir.1981); 42 U.S.C. § 405(g). Section 405(g) expressly provides for remand where new evidence is material and there is good cause for the failure to incorporate the evidence in a prior proceeding. See Burton v. Heckler, 724 F.2d 1415, 1417 (9th Cir.1984). To meet the materiality requirement, the new evidence must bear directly and substantially on the matter. Id. If new information surfaces after the Secretary’s final decision and the claimant could not have obtained that evidence at the time of the administrative proceeding, the good cause requirement is satisfied. See Booz v. Secretary of Health and Human Services, 734 F.2d 1378, 1380 (9th Cir.1984). At a minimum, such evidence must be probative of mental or physical impairment. Hall v. Secretary of Health and Human Services, 602 F.2d 1372, 1377 (9th Cir.1979).
Key’s new evidence is a medical report prepared by Dr. Jacobs, dated April 23, 1984, that tends to show that he suffered from severe ataxia, lack of balance, and mild double vision. Key, however, offers no reason why he had not solicited this information from Dr. Jacobs earlier. Nor does Key tell us why he did not ask the district court to consider the evidence. The obvious explanation is that when Key failed to succeed on his disability claim in the agency and district court hearings, he sought out a new expert witness who might better support his position. The “good cause” requirement would “be meaningless if such circumstances were sufficient to allow introduction of new evidence.” Allen v. Secretary of Health and Human Services, 726 F.2d 1470, 1473 (9th Cir.1984).
Since Key failed to meet the “good cause” requirement, we decline to remand the case for consideration of new evidence.
D. The Validity of the Severity Regulation
Finally, Key argues that the Secretary’s “severity” regulation, 20 C.F.R. § 404.-*15521520(c) (1984), conflicts with 42 U.S.C. § 423(d)(2)(A) because in some instances a no disability determination may be made on the basis of medical evidence alone without consideration of the claimant’s age, education, work experience, and ability to perform past work. 42 U.S.C. § 423(d)(2)(A) provides that an individual is disabled if his impairments are of such severity that he cannot do his past work and, considering his age, education, and work experience, cannot do any other work which exists in the national economy. 20 C.F.R. § 404.-1520(c) provides, however, that if an impairment is not severe, i.e., one that does not “significantly limit[] [the claimant’s] physical or mental ability to do basic work activities,” a finding of not disabled is mandated without consideration of the claimant’s age, education, and work experience.
A lack of symmetry certainly appears to exist. Key correctly points out that the regulation shifts the focus from his ability to do past work to his ability to perform “basic work activities.” The regulation also precludes the Secretary from considering a claimant’s age, education, and work experience when the impairment is not severe. Instead, the regulation focuses entirely on the severity of the impairment.
Our criticism is checked, however, by the fact that Congress has entrusted the Secretary with the primary responsibility for interpreting the Social Security Act. We are not free to set aside a regulation promulgated by the Secretary simply because we might have interpreted the statute differently. See Batterton v. Francis, 432 U.S. 416, 425, 97 S.Ct. 2399, 2405, 53 L.Ed.2d 448 (1977). We should declare a regulation invalid only if the Secretary exceeded his or her statutory authority or if the regulation is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law. See id. at 426, 97 S.Ct. at 2406.
In this case, however, we need not reach the issue of the validity of the severity regulation. The AU determined that Key had failed to establish the presence of any significant restrictions on his ability to perform basic work activities and thus had no severe impairment. See 20 C.F.R. § 404.1520(c). But even assuming the invalidity of this provision, the finding of no disability is still supported by substantial evidence. If a claimant does have a severe impairment, the last step of the sequential analysis requires that the AU see whether that claimant “can do other work.” See 20 C.F.R. § 404.1520(f)(1) (1984). To make this determination, the AU considers the claimant’s functional capacity, age, education, and past work experience. Id. This is precisely the inquiry made by the AU under 42 U.S.C. § 423(d)(2)(A). Here, Key has testified that he lost his last job not because of a disability but because “my time ran out with the State of California.” Dr. Hunter, moreover, opined that “nothing ... would support his claim of total disability” and that Key could return to other gainful employment. Therefore, the AU properly concluded that Key did not qualify for disability benefits even if we do not consider the severity regulation.
Accordingly, we affirm the district court’s judgment affirming the Secretary’s determination that Key is not disabled.
AFFIRMED.

. 20 C.F.R. § 404.1521 (1984) provides in part:
(a) Non-Severe Impairment. An impairment is not severe if it does not significantly limit your physical or mental abilities to do basic work activities.
(b) Basic Work Activities. When we talk about basic work activities we mean the abilities and aptitudes necessary to do most jobs. Examples of these include—
(1) Physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, or handling____


. The dissent argues that the ALJ failed to consider whether Key’s impairments met or equaled any impairments listed in Appendix 1. Yet the ALJ specifically noted in his summary of the law and regulations that “a claimant ... may be found disabled if he has medically determinable impairments which are listed in Appendix 1 or if his impairments are determined to be medically the equivalent of a listed impairment.” The ALJ discussed his finding of no disability "in light of these factors.” Further, the ALJ examined the medical reports submitted by the various physicians and concluded that the preponderance of the evidence did not establish the existence of the findings necessary to support a showing of disability under the Listing of Impairments,